DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's submission filed on 09/02/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 was filed after the mailing date of the Notice of Allowance on 06/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to request for continued examination filed on September 2, 2021 for application S/N 14/687,483. After considering the information disclosure statement (IDS) submitted on 09/02/2021, thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-29 are allowed.  



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 14/687,483 was given at an examiner interview with Mr. Andrew Graham (Registration No. 66,818) on 5/21/2021.

	Amendments to claim 1, 16, 21 and 26 (Claim dated 2/22/2021) were made. The application has been amended as follows:
Claim 1 (Amended): 
A method performed by a computer system for automatically integrating digital media content with data records relating to events, the method comprising:
receiving, by the computer system over a network, event data associated with a plurality of data records in a database, the event data including fields for each data record in the plurality of data records, one or more of the fields for each data record populated with a value generated from the database, the database stored separately from the computer system at a location remote from the computer system, and the plurality of data records in the database correspond to different incidents to which a law enforcement agency responded, wherein the event data is received in a form of data records in the database generated at once from the database;
receiving, by the computer system, metadata corresponding to a digital media content file, the digital media content file including digital media content, the digital media content recorded by a digital media device at a location of an incident, the metadata including a value generated by the digital media device, wherein the digital media device is separate from the computer system, and wherein the event data is received by the computer system separately from the metadata;
performing a comparison of at least the value in one of the fields of the event data with at least the value in the received metadata; 
based on the comparison, automatically identifying a matching event for the digital media content file, wherein the matching event is associated with at least one of the data records and not associated with another data record of the plurality of data records with which the received event data is associated; and
after the matching event is identified, automatically modifying the received metadata based on event data associated with the matching event, wherein modifying the received metadata includes adding or updating at least one field of the received metadata based on one or more of the values in the fields of the event data associated with the matching event.

Claim 16 (Amended):
 A computer-implemented method for automated integration of digital media content with data records relating to events, the method comprising:
detecting event data in a destination folder, wherein the event data is associated with a plurality of data records in a database, the detection is performed by a server computer, and the data records are associated with different events to which a law enforcement agency responded, and wherein the event data comprises different information for the different events to which the law enforcement agency responded, and wherein the event data associated with the plurality of data records in the database is exported from the database at a same time;
in response to the detecting, uploading the event data to a service provider computer system, the uploading being performed by the server computer;
by the service provider computer system, receiving metadata corresponding to a digital media content file, the digital media content file generated by a digital media device, the digital media device being separate from the server computer and the database, and wherein the event data is received by the service provider computer system separately from the metadata;	by the service provider computer system, performing a comparison of at least a portion of the event data with at least a portion of the received metadata;
by the service provider computer system, automatically identifying a matching event for the digital media content file based on the comparison, wherein the matching event is associated with at least one of the data records and not associated with a second data record of the plurality of data records for which the event data was detected in the destination folder and uploaded to the service provider computer system;
by the service provider computer system after the matching event is identified, automatically modifying the received metadata based on event data associated with the matching event, the modification including adding or updating at least one field of the received metadata based on one or more values in the event data associated with the matching event.

Claim 21 (Amended):
 A computer system for automatically integrating digital media content with data records relating to events, the computer system comprising a service provider computing device having one or more processors and computer-readable storage media having stored thereon computer-executable instructions configured to cause the service provider computing device to:
receive event data associated with a plurality of data records in a database, the event data including fields for each data record in the plurality of data records, one or more of the fields for each data record populated with a value generated from the database, the database stored separately from the service provider computing device at a location remote from the service provider computing device, and wherein the event data is received in a form of a summary generated from the plurality of data records in the database at a same time;
receive metadata corresponding to a digital media content file, the digital media content file including digital media content, the digital media content recorded by a digital media device at a location of an incident, the metadata including a value generated by the digital media device, and wherein the event data is received by the service provider computing device separately from the metadata; 
perform a comparison of at least the value in one of the fields of the event data with at least the value in the metadata;
based on the comparison, automatically identify a matching event for the digital media content file, wherein the matching event is associated with at least one of the data records; and
after the matching event is identified, automatically modify the metadata based on event data associated with the matching event, wherein modifying the metadata includes adding or updating at least one field of the metadata based on one or more of the values in the fields of the event data associated with the matching event.


Claim 26 (Amended):
 A computer-implemented method for automatically integrating digital media content with data records relating to events, the method comprising:
receiving event data associated with a plurality of data records in a database, each data record associated with a particular incident, the event data includes different information for different incidents to which a law enforcement agency responded in a same database snapshot, and wherein the event data is received in a form of a summary of the plurality of data records in the database generated at once from the database;
receiving metadata corresponding to a digital media content file, the metadata generated by a digital media device, the metadata including a value generated by the digital media device, wherein the digital media device is separate from a computer system, and wherein the event data is received by the computer system separately from the metadata;
performing a comparison of at least a portion of the database snapshot of the event data with at least a portion of the metadata;
based on the comparison, automatically identifying a matching event for the digital media content file, wherein the matching event is associated with at least one of the data records; and
after the matching event is identified, automatically modifying the metadata based on event data associated with the matching event, wherein modifying the metadata includes adding to the metadata or updating the metadata based on the event data associated with the matching event.

Allowable Subject Matter

Claims 1-29 submitted on February 22, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Guzik and Clement teach generation of metadata and event data and associating media metadata with event data; further updating received media metadata based on event data but the prior arts of record do not specifically suggest the combination of “wherein the event data is received in a form of a summary of the plurality of data records in the database generated at once from the database”  and further “and wherein the event data is received by the computer system separately from the metadata” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 16 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 16.
Guzik, Clement and Stadnisky teach generation of metadata and event data and associating media metadata with event data; further updating received media metadata based on event data but the prior arts of record do not specifically suggest the combination of “wherein the event data associated with the plurality of data records in the database is exported from the database at a same time”  and further “and wherein the event data is received by the service provider computer system separately from the metadata” with all the other limitations recited in the independent claims 16.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 16 is allowed.  

Claim 21 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 21.
Guzik and Clement teach generation of metadata and event data and associating media metadata with event data; further updating received media metadata based on event data but the prior arts of record do not specifically suggest the combination of “wherein the event data is received in a form of a summary generated from the plurality of data records in the database at a same time”  and further “and wherein the event data is received by the service provider computing device separately from the metadata” with all the other limitations recited in the independent claims 21.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 21 is allowed.  
Claim 26 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 26.
Guzik, Clement and Grieve teach generation of metadata and event data and associating media metadata with event data; further updating received media metadata based on event data but the prior arts of record do not specifically suggest the combination of “wherein the event data is received in a form of a summary of the plurality of data records in the database generated at once from the database”  and further “the metadata including a value generated by the digital media device, wherein the digital media device is separate from a computer system, and wherein the event data is received by the computer system separately from the metadata” with all the other limitations recited in the independent claims 26.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 26 is allowed.  

The dependent claim 2-15, 17-20, 22-25 and 27-29 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164